Exhibit 10.3

 

SECOND AMENDMENT

 

SECOND AMENDMENT, dated as of May 11, 2011 (this “Amendment”), to the Revolving
Credit and Guarantee Agreement, dated as of February 19, 2010, as amended (the
“Credit Agreement”), among RDA HOLDING CO. (“Holdings”), THE READER’S DIGEST
ASSOCIATION, INC. (the “Borrower”), certain of the Borrower’s Subsidiaries (the
“Guarantors”), the lenders from time to time party thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Holdings, the Borrower, the Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement;

 

WHEREAS, the Borrower has requested certain amendments and waivers to the Credit
Agreement as more fully set forth herein; and

 

WHEREAS, the Administrative Agent and the Lenders are willing to agree to such
amendments and waivers but only on the terms and conditions contained in this
Amendment.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein which are defined in the Credit Agreement (as amended by this
Amendment) are used herein as therein defined.

 

2.             Amendments to Section 1.01 (Defined Terms).  (a)  Section 1.01 of
the Credit Agreement is amended by inserting the following definitions in
appropriate alphabetical order:

 

“Alternate Currency” means each of Euros, Pounds Sterling, Rubles and any other
currency other than Dollars approved by the relevant L/C Issuer in which a
Letter of Credit is denominated at the request of the Borrower.

 

“Alternate Currency Overnight Rate” means, with respect to an Alternate
Currency, the rate per annum determined by the relevant L/C Issuer to represent
its cost of overnight or short-term funds in such currency (which determination
shall be conclusive absent manifest error) plus the Applicable Rate then in
effect with respect to Eurodollar Rate Loans.

 

“Calculation Date” means two Business Days prior to the last Business Day of
each calendar month (or any other day selected by the Administrative Agent when
an Event of Default has occurred and is continuing); provided, that the second
Business Day preceding each issuance of any Letter of Credit denominated in an
Alternate Currency shall also be a “Calculation Date”.  The Administrative Agent
will notify the Borrower and the relevant L/C Issuer of the applicable amounts
recalculated on each Calculation Date.

 

“Dollar Equivalent” means, on any date, with respect to any amount denominated
in an Alternate Currency, the equivalent in Dollars that may be purchased with
such currency at the Spot Exchange Rate (determined as of the most recent
Calculation Date) with respect to such currency at such date.

 

--------------------------------------------------------------------------------


 

“Euro” means the single currency of participating member states of the European
Union.

 

“Net Cash Balance” means, at any time, the total cash balance (including cash,
Cash Equivalents and restricted cash) of the Borrower and its Subsidiaries at
such time, less their respective outstanding checks and drafts, wire transfer
instructions and similar payment directions that have not, at such time, cleared
the respective accounts of the Borrower and its Subsidiaries.

 

“Pound Sterling” means the currency of the United Kingdom.

 

“Ruble” means the currency of Russia.

 

“Second Amendment” means the Second Amendment to this Agreement, dated as of
May 11, 2011.

 

“Second Amendment Effective Date” has the meaning specified in the Second
Amendment.

 

“Spot Exchange Rate” means on any day (i) with respect to Euros, Pounds Sterling
or Rubles the spot rate at which Dollars are offered on such day by JPMorgan
Chase Bank in London for Euros, Pounds Sterling or Rubles, as the case may be,
at approximately 11:00 a.m. (London time), for delivery two Business Days later
and (ii) with respect to any other Alternate Currency, the spot rate at which
Dollars are offered on such day by JPMorgan Chase Bank in the market where its
foreign currency exchange operations are then being conducted for such Alternate
Currency, at approximately 11:00 a.m. (local time), for delivery two Business
Days later.

 

(b)   The definition of “Change of Control” is hereby amended by:

 

(i)            deleting “50%” and substituting in lieu thereof “35%” in clause
(a) thereof; and

 

(ii)           deleting clause (e) thereof in its entirety and substituting in
lieu thereof:

 

“(e)  the Disposition of all or substantially all of the assets of the Loan
Parties other than any Disposition to which Section 7.04 applies, but only to
the extent expressly permitted by Section 7.04 and so long as any requirements
set forth therein are satisfied.”.

 

(c)   The definition of “Continuing Directors” is hereby amended by:

 

(i)            deleting the phrase “on the Emergence Date” and substituting in
lieu thereof the phrase “on the Second Amendment Effective Date” in clause
(1) thereof; and

 

(ii)           deleting the phrase “a majority” and substituting in lieu thereof
the phrase “at least 75%” in clause (2) thereof.

 

(d)   The definition of “Default Rate” is hereby amended to read in its entirety
as follows:

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2.0% per annum;
provided that with respect to the principal amount of any Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
the Applicable Rate) otherwise applicable to such Loan plus 2.0% per

 

2

--------------------------------------------------------------------------------


 

annum; provided, further, that with respect to reimbursement obligations for
outstanding Letters of Credit (including any L/C Borrowing) denominated in an
Alternate Currency, the Default Rate shall be an interest rate equal to the
Alternate Currency Overnight Rate plus 2.0%, in each case to the fullest extent
permitted by applicable Laws.

 

(e)   The definition of “EBITDA” is hereby amended by inserting the phrase “;
provided that the aggregate amount of restructuring charges incurred during 2011
and thereafter added to EBITDA pursuant to this clause (e) or excluded in the
calculation of Consolidated Net Income pursuant to clause (1) of the definition
thereof shall not exceed $35,000,000 for any twelve-month period, and any
restructuring charges incurred during any fiscal quarter of 2011 and thereafter
shall be set forth in reasonable detail on a schedule provided to the
Administrative Agent, as part of the Compliance Certificate with respect to such
quarter required to be delivered pursuant to Section 6.02(b)” after the phrase
“the Closing Date” in clause (e) thereof.

 

(f)    The definition of “L/C Obligations” is hereby amended by inserting the
following parenthetical at the end of the definition, immediately following the
word “Borrowings” and preceding the period:

 

“(in each case based on the Dollar Equivalent thereof with respect to Letters of
Credit denominated in an Alternate Currency)”.

 

(g)   The definition of “Suspension Period” is hereby deleted in its entirety.

 

3.             Amendments to Section 2.03 (Letters of Credit).  (a) 
Section 2.03(a)(i) of the Credit Agreement is hereby amended by inserting the
words “or an Alternate Currency” in clause (A)(1), immediately following the
word “Dollars” and preceding the words “for the account of the Borrower”.

 

(b)   Section 2.03(a)(i) of the Credit Agreement is hereby further amended by
inserting, in the proviso immediately following clause (B), a comma and the
words “in each case after having calculated the Dollar Equivalent of such Letter
of Credit if it is to be denominated in an Alternate Currency”, immediately
following the words “Letter of Credit Sublimit” and preceding the period.

 

(c)   Section 2.03(b) of the Credit Agreement is hereby amended by deleting the
sentence in paragraph (i) that begins with the words, “In the case of a request
for an initial issuance of a Letter of Credit” in its entirety and substituting
in lieu thereof the following new sentence:

 

“In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer:  (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount
thereof; (c) the currency in which such Letter of Credit shall be denominated;
(d) the expiry date thereof; (e) the name and address of the beneficiary
thereof; (f) the documents to be presented by such beneficiary in case of any
drawing thereunder; (g) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (h) such other matters as the
relevant L/C Issuer may reasonably request.”

 

(d)   Section 2.03(b) of the Credit Agreement is hereby further amended by
deleting paragraph (ii) in its entirety and substituting in lieu thereof the
following new paragraph (ii):

 

“Promptly after receipt of any Letter of Credit Application, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such L/C

 

3

--------------------------------------------------------------------------------


 

Issuer will provide the Administrative Agent with a copy thereof.  Prior to the
issuance or amendment of a requested Letter of Credit, the Administrative Agent
shall calculate the Dollar Equivalent of such Letter of Credit if it is to be
denominated in an Alternate Currency and shall notify the Borrower and such L/C
Issuer of the aggregate Revolving Credit Exposure after giving effect to (i) the
issuance or amendment of such Letter of Credit, (ii) the issuance or expiration
of any other Letter of Credit that is to be issued or amended or will expire
prior to the requested date of issuance or amendment of such Letter of Credit
and (iii) the borrowing or repayment of any Revolving Loans that (based upon
notices delivered to the Administrative Agent by the Borrower) are to be
borrowed or repaid prior to the requested date of issuance or amendment of such
Letter of Credit.  A Letter of Credit shall be issued or amended only if (and
upon issuance or amendment of each Letter of Credit the Borrower shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the L/C Obligations shall not exceed the Letter of
Credit Sublimit and (ii) the amount of the aggregate Revolving Credit Exposure
shall not exceed the aggregate Revolving Credit Commitments.  Upon receipt by
the relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be.  Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the relevant L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times (x) the amount of such Letter of
Credit or (y) if such Letter of Credit is denominated in an Alternate Currency,
the Dollar Equivalent of the amount of such Letter of Credit.”

 

(e)   Section 2.03(c) of the Credit Agreement is hereby amended by deleting
paragraph (i) in its entirety and substituting in lieu thereof the following new
paragraph (i):

 

“Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof.  The Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing, not later than 1:00 p.m. (New York time), on (A) if
such Letter of Credit is denominated in Dollars, (i) the Business Day after the
Borrower receives notice of such drawing, if such notice is received on such day
prior to 11:00 a.m. (New York time), or (ii) if clause (i) above does not apply,
the second Business Day following the day the Borrower receives notice of such
drawing or (B) if such Letter of Credit is denominated in an Alternate Currency,
three Business Days immediately following the day the Borrower receives notice
of such drawing (each such date, an “Honor Date”).  Each such payment shall be
made to such L/C Issuer in the currency in which such draft is payable (except
that, in the case of any Letter of Credit denominated in an Alternate Currency,
upon notice by such L/C Issuer to the Borrower, such payment shall be made in
Dollars from and after the date on which the amount of such payment shall have
been converted into Dollars at the Spot Exchange Rate on such date of
conversion, which date of conversion shall be selected by such L/C Issuer and
may be any Business Day after the date on which such payment is due) in
immediately available funds.  In order to reimburse any such drawing, the
Borrower shall have the option to request in accordance with Section 2.02 a
Revolving Credit Borrowing of Base Rate Loans (“Refunding Loans”), without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans but subject to the amount of the unutilized portion of
the Revolving Credit Commitments of the Lenders and the conditions set forth in
Section 4.02.  If the Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Pro Rata

 

4

--------------------------------------------------------------------------------


 

Share thereof in Dollars (based on the Dollar Equivalent of such amount with
respect to Letters of Credit denominated in an Alternate Currency).  Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.”.

 

(f)    Section 2.03(c) of the Credit Agreement is hereby further amended by
inserting the following parenthetical immediately following the words “in
Dollars” in each of paragraphs (ii) and (iii):

 

“(based on the Dollar Equivalent thereof with respect to Letters of Credit
denominated in an Alternate Currency)”.

 

(g)   Section 2.03(h) of the Credit Agreement is hereby amended by inserting the
following parenthetical immediately following the words “in Dollars”:

 

“(based on the Dollar Equivalent thereof with respect to Letters of Credit
denominated in an Alternate Currency)”.

 

(h)   Section 2.03(i) of the Credit Agreement is hereby amended by deleting the
sentence that begins with the words, “Such fronting fees shall be due and
payable” in its entirety and substituting in lieu thereof the following new
sentence:

 

“Such fronting fees shall be due and payable in Dollars (based on the Dollar
Equivalent thereof with respect to Letters of Credit denominated in an Alternate
Currency) on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.”.

 

4.             Amendment to Section 2.04 (Prepayments).  Section 2.04(b) of the
Credit Agreement is hereby amended by deleting paragraph (i) in its entirety and
substituting in lieu thereof the following new paragraph (i):

 

“If for any reason (A) the aggregate Revolving Credit Exposures at any time
exceed the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess or (B) the L/C Obligations on any Calculation Date exceed the Letter
of Credit Sublimit, the Borrower shall promptly Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess.  If the Borrower is
required to provide an amount of Cash Collateral in respect of L/C Obligations
pursuant to this clause (i), such amount plus any accrued interest with respect
to such amount shall be returned to the Borrower as and to the extent that,
after giving effect to such return, the Borrower would remain in compliance with
this clause (i) and no Event of Default shall have occurred and be continuing.”.

 

5.             Amendment to Section 2.09 (Computation of Interest and Fees). 
Section 2.09 of the Credit Agreement is hereby amended by inserting the words
“as soon as practicable, notify the Borrower of each determination of a rate for
an amount owing in an Alternate Currency and shall,” immediately following the
comma that follows the words “The Administrative Agent shall” in the last
sentence of the paragraph.

 

5

--------------------------------------------------------------------------------


 

6.             Amendments to Section 4.02 (Conditions to All Credit
Extensions).  Section 4.02 of the Credit Agreement is hereby amended by:

 

(a)   inserting the following new clause (f) therein:

 

“(f)  The Net Cash Balance as of the date of such Credit Extension shall not
exceed $125,000,000 after giving effect to such Credit Extension, the intended
application of proceeds of such Credit Extension and the intended use of cash on
hand for any transaction contemplated by such application of proceeds (it being
understood that (i) at the time of such Credit Extension, the Borrower shall
describe in reasonable detail the intended application and use of such proceeds
and cash on hand and (ii) to the extent such proceeds and cash on hand are not
in fact so applied as intended within 15 days after the date of such Credit
Extension, then the Borrower agrees to repay the Revolving Credit Loans within 5
Business Days thereafter by the amount by which the Net Cash Balance exceeds
$125,000,000 at such time).”; and

 

(b)   deleting the word “and” after “(c)”, inserting a comma in lieu thereof and
inserting the words “and (f)” after “(d)” in the final paragraph thereof.

 

7.             Amendments to Section 6.01 (Financial Statements).  Section 6.01
of the Credit Agreement is hereby amended by:

 

(a)   deleting the phrase “and consolidating (by region)” wherever it appears in
clauses (a) and (b) thereof;

 

(b)   deleting the parenthetical “(in the case of the consolidated financial
statements)” in clause (a) thereof; and

 

(c)   deleting the parenthetical “(other than the consolidating financial
statements, which shall be substantially in the form delivered to the
Administrative Agent prior to the Closing Date)” in clause (b) thereof.

 

8.             Amendments to Section 6.02 (Certificates; Other Information). 
Section 6.02 of the Credit Agreement is hereby amended by:

 

(a)   deleting paragraph (c) in its entirety and substituting in lieu thereof
the following new paragraph (c):

 

“simultaneously with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Subsidiaries
(including, without limitation, with respect to Dispositions, cost savings,
facility closures, litigation, contingent liabilities and other matters as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request) for the applicable period and for the period
from the beginning of the then current fiscal year to the end of such period;
provided, however, that so long as (i) the obligations in Sections 6.01(a) and
(b) are satisfied by furnishing the Borrower’s or Holdings’ (or any direct or
indirect parent thereof), as applicable, Form 10-K or 10-Q, as applicable, filed
with the SEC and (ii) such Form 10-K or 10-Q, as applicable, contains such
narrative discussion and analysis, the obligations of this Section 6.02(c) shall
be deemed satisfied;”and

 

6

--------------------------------------------------------------------------------


 

(b)   deleting paragraph (d) in its entirety and substituting in lieu thereof
the following new paragraph (d):

 

“(d)  promptly upon the incurrence thereof of any obligation permitted under
Sections 7.02(b)(i)(B), (C) or (D) or upon the entering into of any treasury,
depository, cash management, or automated clearing house services permitted
under Section 7.02(b)(i)(E) notice of such event, which notice shall set forth
the nature of such obligation or service, including (i) in the case of clauses
(B) and (C), principal amount, maturity and interest rate, (ii) in the case of
clause (D), the principal terms of the applicable Swap Contract, including
notional amount, maturity and interest rate, if applicable (but not any ongoing
requirement to provide mark-to-market valuations), and (iii) in the case of
clause (E), the anticipated range of exposure and any material change thereto;”.

 

9.             Amendment to Section 7.01 (Limitation on Restricted Payments). 
Section 7.01 of the Credit Agreement is hereby amended by deleting clause
(c) thereof in its entirety and inserting in lieu thereof the following:

 

“(c)  Notwithstanding anything to the contrary in the foregoing, (i) Restricted
Investments of assets and property constituting Collateral (other than cash and
Cash Equivalents) made pursuant to Section 7.01(a) may only be made in
Subsidiary Guarantors and (ii) the Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, (I) declare or pay any
dividend or make any distribution (whether cash or noncash) on account of the
Borrower’s Equity Interests; (II) purchase or redeem, defease or otherwise
acquire or retire for value any Equity Interests of the Borrower or any direct
or indirect parent of the Borrower, in the case of each of clauses (I) and
(II) to or for the benefit of any holder of common Equity Interests of the
Borrower or any direct or indirect parent of the Borrower, or (III) make any
principal payment on, or redeem, repurchase, defease, otherwise acquire or
retire for value or give any irrevocable notice of redemption with respect
thereto in each case, prior to any scheduled repayment, sinking fund payment or
maturity, any Indebtedness by means of (A) Section 7.01(a)(vii),
(B) Section 7.01(b)(v), Section 7.01(b)(vi), Section 7.01(b)(viii),
Section 7.01(b)(ix), Section 7.01(b)(x), Section 7.01(b)(xii),
Section 7.01(b)(xiii), Section 7.01(b)(xiv) or Section 7.01(b)(xvi) or
(C) clause (o) of the definition of “Permitted Investments,” unless in each case
such Restricted Payment is otherwise in compliance with this Agreement and at
the time of such Restricted Payment (x) the Consolidated Secured Debt Ratio
(calculated without giving effect to clause (1)(e) of the definition of
Consolidated Secured Debt Ratio) of the Borrower would have been no greater than
3.25 to 1.00 on a pro forma basis (it being understood that the amount
calculated pursuant to clause (1) of the definition of Consolidated Secured Debt
Ratio will be reduced by the Liquidity of the Borrower and its Restricted
Subsidiaries in excess of $150.0 million for purposes of such calculation),
(y) the Borrower and its Restricted Subsidiaries would have Liquidity of no less
than $100.0 million on a pro forma basis and (z) the Senior Secured Leverage
Ratio (calculated on a pro forma basis in accordance with the last sentence of
Section 7.14) would have been no greater than the ratio set forth in
Section 7.14 opposite the last day of the then current fiscal quarter less
0.50.”.

 

10.           Amendment to Section 7.02 (Limitation on incurrence of
Indebtedness and issuance of Disqualified and Preferred Stock).  Section 7.02 of
the Credit Agreement is hereby amended by inserting the new clause (h):

 

“(h)  Notwithstanding anything to the contrary in the foregoing, the incurrence
(as defined in Section 7.02(a)) of (a) any Senior Secured Indebtedness under
Section 7.02(b)(i)(B), (C), (D) or (E) or (b) Senior Secured Indebtedness in a
principal amount greater than $5,000,000 under any other provision of this
Section 7.02 shall only be permitted under this Section 7.02 to

 

7

--------------------------------------------------------------------------------


 

the extent that, both immediately before and after giving pro forma effect to
the incurrence of such Senior Secured Indebtedness (x) no Default or Event of
Default shall have occurred and be continuing and (y) the Borrower shall be in
compliance with in Section 7.14.”.

 

11.           Amendment to Section 7.14 (Financial Condition Covenant). 
Section 7.14 of the Credit Agreement is hereby amended by deleting it in its
entirety and inserting in lieu thereof the following:

 

“Section 7.14         Financial Condition Covenant.  The Borrower will not
permit the Senior Secured Leverage Ratio as of any date set forth below to be
greater than the ratio set forth below opposite such date:

 

Date

 

Senior Secured
Leverage Ratio

 

 

 

 

 

March 31, 2010

 

4.50 : 1.00

 

June 30, 2010

 

4.50 : 1.00

 

September 30, 2010

 

4.50 : 1.00

 

December 31, 2010

 

4.50 : 1.00

 

March 31, 2011

 

4.25 : 1.00

 

June 30, 2011

 

4.25 : 1.00

 

September 30, 2011

 

4.25 : 1.00

 

December 31, 2011

 

4.00 : 1.00

 

March 31, 2012

 

3.75 : 1.00

 

June 30, 2012

 

3.75 : 1.00

 

September 30, 2012

 

3.75 : 1.00

 

December 31, 2012

 

3.75 : 1.00

 

 

For all purposes of determining pro forma compliance with this Section 7.14 on
any day, the applicable ratio shall be the one in effect on the last day of the
fiscal quarter in which such day falls (it being understood that the EBITDA used
in determining such pro forma compliance will be the EBITDA for the most
recently ended period for which financial statements have been or are required
to have been delivered pursuant to Section 6.01(a) or (b)).”.

 

12.           Waiver.  The Lenders party hereto, constituting the Required
Lenders, hereby waive any Event of Default that may have occurred pursuant to
Section 8.01(j) prior to the Second Amendment Effective Date and the payment of
any interest which accrued at the Default Rate pursuant to Section 2.07(b) as a
result thereof prior to the Second Amendment Effective Date.

 

13.           Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective upon the date (the “Second Amendment Effective Date”)
upon which:

 

8

--------------------------------------------------------------------------------


 

(a)   this Amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders;

 

(b) each Lender that has provided its written consent to this Amendment on or
prior to 5:00 p.m., New York City time, on May 11, 2011 shall have received an
amendment fee (or the Administrative Agent shall have received such fee for the
account of such Lender) in an amount equal to 0.25% of such Lender’s Revolving
Credit Commitment; and

 

(c) the Administrative Agent shall have received all fees and expenses required
to be paid under the Credit Agreement.

 

14.           Representation and Warranties.  To induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrower hereby represents and
warrants to the Administrative Agent and each Lender that:

 

(a)   As of the Second Amendment Effective Date, and after giving effect to this
Amendment, each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents is true and correct in all material respects as
if made on and as of such date (it being understood and agreed that any
representation or warranty that by its terms is made as of a specific date shall
be required to be true and correct in all material respects only as of such
specified date).

 

(b)   As of the Second Amendment Effective Date, and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

15.           Effect of Amendment.  (a)  This Amendment shall not constitute an
amendment or waiver of or consent to any provision of the Credit Agreement or
the other Loan Documents not expressly referred to herein and shall not be
construed as an amendment, waiver or consent to any action on the part of the
Borrower or any other Loan Party that would require an amendment, waiver or
consent of the Administrative Agent or the Lenders except as expressly stated
herein.  Except as expressly amended hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect in accordance with its terms.

 

(b)   On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby. 
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

16.           Counterparts.  This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page by
facsimile or by electronic mail in portable document format (.pdf) shall be
effective as delivery of a manually executed counterpart.

 

17.           Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

9

--------------------------------------------------------------------------------


 

18.           Integration.  This Amendment and the other Loan Documents
represent the agreement of the Loan Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof or thereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

19.           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[The remainder of this page is intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

THE READER’S DIGEST ASSOCIATION, INC.

 

 

 

 

 

By:

 

/s/ Thomas A. Williams

 

 

Name: Thomas A. Williams

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

RDA HOLDING CO.

 

 

 

 

 

 

 

By:

 

/s/ Thomas A. Williams

 

 

Name: Thomas A. Williams

 

 

Title: President and Chief Executive Officer

 

[Signature Page to Second Amendment to The Reader’s Digest Revolving Credit and
Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Lender

 

 

 

 

 

By:

/s/ Charles Holmes

 

 

Name:

Charles K. Holmes

 

 

Title:

Vice President

 

[Signature Page to Second Amendment to The Reader’s Digest Revolving Credit and
Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name:

Vipul Dhadda

 

 

Title:

Associate

 

[Signature Page to Second Amendment to The Reader’s Digest Revolving Credit and
Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS L.P., as a Lender

 

 

 

 

 

By:

/s/ Lauren Day

 

 

Name:

Lauren Day

 

 

Title:

Authorized Signatory

 

[Signature Page to Second Amendment to The Reader’s Digest Revolving Credit and
Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Mark Short

 

 

Name:

Mark Short

 

 

Title:

Director

 

[Signature Page to Second Amendment to The Reader’s Digest Revolving Credit and
Guarantee Agreement]

 

--------------------------------------------------------------------------------